United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-1824
                                   ___________

Lisa Barnes-McNeely,                     *
                                         *
              Appellant,                 *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
Arkansas Department of Health and        * Eastern District of Arkansas.
Human Services, Pine Bluff Division; *
Gwen Williams, Mrs., Agency              *      [UNPUBLISHED]
Supervisor/Coordinator in her official *
and individual capacity; Rosemary        *
Caudle, in her official and individual   *
capacity (Supervisor); Minnie Berry,     *
Mrs., Agency Supervisor in her official *
and individual capacity; Beverly Harris, *
Mrs., official and individual capacity   *
(Fraud Investigator); Department of      *
Health and Human Services, Director, *
Kathleen Sebelius,1 Washington, DC; *
Department of Agriculture,               *
                    2
Thomas J. Vilsack,                       *
                                         *
              Appellees.                 *
                                    ___________

      1
       Kathleen Sebelius has been appointed to serve as Secretary of the Department
of Health and Human Services, and is substituted as respondent pursuant to Federal
Rule of Appellate Procedure 43(c).
      2
       Thomas J. Vilsack has been appointed to serve as Secretary of the Department
of Agriculture, and is substituted as respondent pursuant to Federal Rule of Appellate
Procedure 43(c).
                             Submitted: February 10, 2010
                                Filed: February 23, 2010
                                 ___________

Before BYE, RILEY, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

      Lisa Barnes-McNeely appeals the district court’s3 dismissal of her civil action,
and has filed motions to strike appellees’ briefs and for a default judgment. Upon
careful de novo review, see Schaaf v. Residential Funding Corp., 517 F.3d 544, 549
(8th Cir.), cert. denied, 129 S. Ct. 222 (2008), we find no basis for reversal.
Accordingly, we affirm. See 8th Cir. R. 47B. In addition, Barnes’s pending motions
are denied.
                       ______________________________




      3
        The Honorable Brian S. Miller, United States District Judge for the Eastern
District of Arkansas.

                                         -2-